        Case 1:19-cv-01105-AWI-BAM Document 94 Filed 12/01/20 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10                                    FRESNO DIVISION
11

12 JERRY COX, an individual,
                                                 Case No. 1:19-cv-01105-AWI-BAM
13
                Plaintiff,
14                                               ORDER GRANTING JOINT
          v.                                     STIPULATION TO CONTINUE
15
   MARIPOSA COUNTY; MARIPOSA COUNTY              DECEMBER 16, 2020 MANDATORY
16 SHERIFF’S OFFICE; SHERIFF DEPUTY              SCHEDULING CONFERENCE
   WILLIAM ATKINSON; SHERIFF DEPUTY
17 WESLEY SMITH; ASHLEY HARRIS;                  (Doc. No. 93.)
   CALIFORNIA RECEIVERSHIP GROUP
18 (“CRG”) AND MARK ADAMS IN HIS                 Judge: Hon. Judge Ishii
   INDIVIDUAL AND OFFICIAL CAPACITY,             Mag. Judge: Hon. Barbara A. McAuliffe
19 AND DOES 1 THROUGH 100, INCLUSIVE.

20              Defendants.
21

22

23

24

25

26
27

28


                                             1
           Case 1:19-cv-01105-AWI-BAM Document 94 Filed 12/01/20 Page 2 of 2


 1
            The Court, having considered the Joint Stipulation to Continue the December 16, 2020
 2
     Mandatory Scheduling Conference submitted by the parties, and good cause appearing thereto, IT IS
 3
     HEREBY ORDERED that:
 4
            1. The Mandatory Scheduling Conference currently set for hearing on December 16, 2020, at
 5
                 9:30 a.m. is continued to February 23, 2021, at 9:00 a.m., in Courtroom 8 (BAM) before
 6
                 Magistrate Judge Barbara A. McAuliffe with each party connecting remotely either via
 7
                 Zoom video conference or Zoom telephone number. The parties shall be provided with
 8
                 the Zoom ID and password by the Courtroom Deputy prior to the conference. The Zoom
 9
                 ID number and password are confidential and are not to be shared. Appropriate court
10
                 attire required.
11
            2. The parties shall file a Joint Scheduling Report one week prior to the Mandatory
12
                 Scheduling Conference.
13

14 IT IS SO ORDERED.

15
        Dated:      December 1, 2020                        /s/ Barbara   A. McAuliffe            _
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28                                                  2
